        Case 5:20-cv-00994     Document 1 Filed 08/25/20 Page 15 of 56


                                                                      FILED
Juan Angel Gomez, Esq.
                                                                      AUG    252020
The Law Office of Juan Angel Gomez
118 Broadway Suite 521                                           CLERK,     U.s.   STRICT CLERK
San Antonio, TX 78205
Email: Juanange1j agfirm.com                                     BY
Tel: (210) 251-4526

Mike Sethi, Esq. (Pro Hac Vice Application Forthcoming)
U.S. Legal Group, APC

                                          S A 20 C A 0 9 9 4
625 N. Main St.
Orange, CA 92868
Email: Mikessethi1awgroup.com
Phone #: (714) 921-5226
Fax #: (714) 921-5230
                                                                                                  XR
Attorney for Respondent
Vimal Patel




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS


In the Matter of                                 Case No.:
Vimal Patel,                                     Agency No: 2 13-536-075
       Petitioner,

                                                 Petition for Writ of Habeas Corpus
William P. Barr, Attny. General; Chad Wolf,
Secretary of the Dept. of Homeland Security;     Pursuant to 28 U.S.C.   § 2241
Matthew T. Albence, Deputy Director
Immigration and Customs enforcement; Daniel
Bible, U.S. ICE San Antonio Field Office
Director; Charles Vondra, Warden of Limestone
County Detention Center,
      Respondent(s).




                                         15
               Case 5:20-cv-00994    Document 1 Filed 08/25/20 Page           1 of 56




 ii   Juan Angel Gomez, Esq.
      The Law Office of Juan Angel Gomez
      118 Broadway Suite 521
3     San Antonio, TX 78205
      Email: Juanangeljagfirm.com
4     Tel: (210) 251-4526
5
      Mike Sethi, Esq. (Pro Hac Vice Application Forthcoming)
6
      U.S. Legal Group, APC
      625 N. Main St.
7     Orange, CA 92868
      Email: Mikessethi1awgroup.com
8
      Phone #: (714) 921-5226
9
      Fax#: (714) 921-5230

10    Attorneys for Petitioner
      Vimal Pate!
11


12


13
                           IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE WESTERN DISTRICT OF TEXAS
15


16
      In the Matter of                                    Case No.: 5:20-CV-00994
17
      Vimal Patel,                                        Agency No.: 213-536-075
18
             Petitioner,
19
                                                          Petition for Writ of Habeas Corpus
20    William P. Barr, Attny. General; Chad Wolf,
      Secretary of the Dept. of Homeland Security;        Pursuant to 28 U.S.C.   §   2241
21
      Matthew T. Albence, Deputy Director
22
      Immigration and Customs Enforcement; Daniel
      Bible, U.S. ICE San Antonio Field Office
23    Director; Charles Vondra, Warden of Limestone
      County Detention Center,
24
            Respondents.
25


26

27

28




                                                      1
                  Case 5:20-cv-00994 Document 1                 Filed 08/25/20    Page 2 of 56




 1               Petitioner, Vimal Patel (hereinafter "Mr. Pate!" or "Petitioner"), hereby petitions this Court
 2
      for a Writ of Habeas Corpus to remedy his unlawful detention by Respondents and for injunctive
 3
      relief. In support of this petition, Petitioner alleges as follows:
 4

                                                      CUSTODY
 5


 6
            1.   Petitioner is in the physical custody of Respondents and U.S. Immigration and Customs

 7               Enforcement ("ICE"). Petitioner is detained in the Limestone County Detention Center in
 8
                 Texas at 910 Tyus Road in Groesbeck, TX 76642. Petitioner is being held under 8 U.S.C.                §
 9
                 1226(a) (Immigration and Nationality Act (INA) §236 (a)) and is under the direct control

                 of Respondents and their agents.

12
                                                    JURISDICTION

13          2. This action arises under the Constitution of the United States, and the Immigration and

14
                 Nationality Act ("INA"), 8 U.S.C.     § 1101       et seq. as amended by the Illegal Immigration

                 Reform and Immigration Responsibility Act of 1996 ("IIRIRA"), Pub.L.No 104-208, 110

                 Stat. 1570, and the Administrative Procedure Act ("APA"), 5 U.S.C. §701 et. seq.
1'7



18
            3. This Court has jurisdiction under 28 U.S.C. § 2241 et. seq. and Art. I        §   9 ci. 2   of the United

19               States Constitution ("Suspension Clause"); and 28 U.S.C.         § 1331   and   §   1346, as Petitioner

20               is presently in custody under color of the authority     of the United States, and such custody is
21
                 in violation of the Constitution, law, or treaties of the United States. This Court may grant
22
                 relief pursuant to 28 U.S.C.   §   2241,   5   U.S.C. §702, and the All Writs Act, 28 U.S.C.
23

                 §1651.
24


25          4. Petitioner has exhausted any and all administrative remedies to the extent required by law.

26    ///

27

28




                                                                2
          Case 5:20-cv-00994 Document            1   Filed 08/25/20    Page 3   of   56




 1                                               VENUE
 2
     5. Pursuant to Braden v. 3O"      Judicial Circuit Court.   of Kentucky,   410 U.S. 484, 493-500
 3
        (1973), venue lies in the United States District Court for the Western District of Texas, the
 4

        judicial district in which petitioner is currently being detained, thus, where he resides and
 5


 6
        where a substantial part of the events or omissions giving rise to the claim occurred under

 7      28 U.S.C.   §   1391(e). Venue is also proper under 28 U.S.C.   §   2243 because the immediate
 8
        custodians of the Plaintiff reside in this District.
 9
                                               PARTIES
10
     6. Petitioner, Mr. Patel, A213-536-075, is a native and citizen        of India who arrived in the
11


12
        United States on or about December 14, 2019 and was taken into ICE custody. He has

13      remained in ICE custody continuously since that date.
14
     7. On or about January 15, 2020, Petitioner was found not to have a "credible fear"              of
15
        persecution if he returns to India, which was later vacated by an immigration judge.
16
        Petitioner appeared for a master calendar hearing on March 26, 2020 and submitted a
17


18
        motion for bond and requested an Electronic Tracking Device. The Immigration judge

19      denied the requests ruling that Petitioner was a flight risk. Petitioner then motioned for
20      bond redetermination based on changed circumstances due to the COVID- 19 pandemic,
21
        which was also denied. He remains in ICE custody to this date with no indication that
22
        removal will be obtained in the reasonably foreseeable future.
23


24
     8. Respondent, William P. Barr, is the attorney General     of the United States and is responsible

25      for the administration of ICE and the implementation and enforcement of the Immigration

26      & Naturalization Act ("INA"). As such, William P. Barr has ultimate custodial authority of
27
        Petitioner. At all times relevant to this Petition, Respondent Barr was acting within the
28




                                                     3
          Case 5:20-cv-00994 Document 1 Filed 08/25/20 Page 4 of 56




 1      scope and course of his position as Attorney General of the United States. He is sued in his
 2
        official capacity.
 3
     9. Respondent, Chad Wolf, is the Secretary       of the Department of Homeland Security. He is

        responsible for the administration of ICE and the implementation and enforcement of the

 6      INA. As such, Chad Wolf is the legal custodian of Petitioner. At all times relevant to this

 7      Petition, Respondent Wolf was acting within the scope and course of his position as
 8
        Secretary of the Department of Homeland Security. He is sued in his official capacity.
 9
     10. Respondent, Daniel Bible is the Director for the San Antonio Field Office   of Enforcement
        and Removal Operations ("ERO") within ICE, a federal law enforcement agency within the

12
        Department of Homeland Security ("DHS"). ERO is a division of ICE that manages and

13      oversees the immigration detention system. In his capacity as Field Office Director for

14
        ERO, Respondent Bible exercises control over and is a custodian of immigration detainees

        held at the Limestone County Detention Center, including the Petitioner in this case. At all

        times relevant to this Petition, Respondent Bible was acting within the scope and course of
17


18
        his employment with ICE. He is sued in his official capacity.

19   11. Respondent, Matthew T. Albence, is the ICE Deputy Director and Senior Official

20      Performing the Duties of the Director for ICE at U.S. Immigration and Customs
21                           12th
        Enforcement, 500            St. S.W., Washington, D.C. 20536, with authority over the
22
        Limestone County Detention Center where the petitioner is currently detained. At all times
23

        relevant to this Petition, Respondent Albence was acting within the scope and course of his
24

25      position as ICE Deputy Director. He is sued in his official capacity.

26   12. Respondent, Charles Vondra, is the Warden       of the Limestone County Detention Center,
27
        where Petitioner is currently detained under the authority of ICE, alternatively, he may be
28




                                                  4
           Case 5:20-cv-00994          Document 1 Filed 08/25/20 Page 5 of 56




 1        considered to be the Petitioner's immediate custodian. At all times relevant to this Petition,
2
          Respondent Vondra was acting within the scope and course of his employment as Warden
3
          of the Limestone County Detention Center. He is sued in his official capacity.
4

                                       FACTUAL ALLEGATIONS
5


6
     1.   Petitioner, Mr. Pate!, A213-536-075, arrived in the United States on or about December 14,

7         2019, and was detained by Immigration and Customs Enforcement. Petitioner has remained
8
          in ICE custody since his arrival. On or about January 15, 2020, Petitioner had a negative
 9
          credible fear interview according to the Department of Homeland Security. The negative
10
          credible fear interview was later overturned by the Immigration Judge. Petitioner applied
11


12
          for asylum with the Immigration Judge. The Immigration Judge denied his asylum

13        application on July 25, 2020.
14
     2. On August 5, 2020, Petitioner timely appealed the decision             of the Immigration Judge to the

          BIA. That appeal is currently pending before the board and a stay of removal is in effect

          while Petitioner awaits a decision on the merits. See Exhibit I.
17

     3. On March 11, 2020, the World Health Organization announced that the COVID-19
18


19        outbreak was a pandemic.

20   4. The Centers for Disease Control has listed individuals with asthma to be at a high risk             of
21                             .   .


          severe health complications from COVID-19.         See   Exhibit A.

     5.   Patients who develop COVID-19 can develop complications at an alarming pace. Patients

          can show the first symptoms of infection within two days of exposure, and their condition
24

25        can seriously deteriorate in five days or less.   See   Exhibit B.

26

27

28




                                                      5
           Case 5:20-cv-00994 Document 1 Filed 08/25/20 Page 6 of 56




 1   6.   Symptoms of COVID-19 include trouble breathing, fever, cough, chills, fatigue, muscle or
 2
          body aches, headache, new loss of taste or smell, sore throat, congestion, runny nose,
 3
          nausea, vomiting or diarrhea. See Exhibit B.
 4

     7. Petitioner has been showing symptoms for at least 10 days and has requested a doctor 3


 6        separate times in those 10 days. However, despite Petitioner's symptoms and requests for

 7        medical help he remains in custody and untreated by a doctor.
 8
     8.   Despite Petitioner's symptoms and his increased risk of death or developing serious
 9
          complications due to his asthma, ICE officers have refused to treat Petitioner, test him for
10
          COVID-19, or otherwise attend to his medical needs. This lack of treatment of a possible
11


12
          COVID- 19 case can lead to a more serious condition. These conditions make it likely that

13        the symptoms that Petitioner is showing are due to an infection by COVID- 19. In addition,
14
          petitioner's asthma makes the risk of infection unbearable and it must be addressed.

     9. People who contract severe cases       of COVID-19 need intensive medical support, requiring

          highly specialized equipment that is in limited supply, and an entire team of care providers,
17


18
          including 1:1 or 1:2 nurse to patient ratios, respiratory therapists, and intensive care

'9        physicians. See Exhibit C.

20   10. The extensive degree        of support that COVID-19 patients need can quickly exceed local
21
          health care resources. When healthcare systems are overwhelmed, doctors and public
22
          health authorities are inevitably left to allocate scarce resources regarding who receives
23

          care.   See   Exhibit D.
24


25   11. There is no known cure for COVID-19 at this time. The only way to protect people from

26        grave illness and death is to prevent them from being infected with the coronavirus at the
27
          outset. Thus, the only known means of minimizing the risk of infection is social
28




                                                     6
          Case 5:20-cv-00994 Document 1 Filed 08/25/20 Page 7 of 56




 1      distancingi.e., staying at least     6 feet from others at all   timescoupled with rigorous
 2
        sanitization practices, See Exhibit E.
 3
     12. Every adult faces grave risk    of harm from COVID-19, not just those deemed particularly
 4
        vulnerable. Some young people who become seriously ill or die from COVID-19 have pre-

 6
        existing medical conditions, but many do not. See Exhibit F.

 7   13. As   of August 19, 2020, there are 22 detainees who have tested positive for COVID- 19 at
 8
        the Limestone County Detention Center.         See   ExhibitS H. Conditions at the Limestone
 9
        County Detention Center present an extreme risk to the petitioner because they do not

        allow for the social distancing measures recommended to control the spread of COVID-19.

12
        COVID- 19 infects people who encounter respiratory droplets that contain the coronavirus,

13      such as those produced when an infected person coughs, sneezes, or otherwise breathes on

14
        any surface. Such droplets can spread between people at up to six feet. The virus can also

        survive for long periods on surfaces.

     14. ICE continues to hold Petitioner without bond and without proper medical treatment for
17


18
        symptoms of COVID- 19, which are conditions that shock the conscience and without

19      sufficient grounds or basis for detaining him.

20   15. Petitioner believes that his detention without bond under these conditions is unreasonable,

        unjustified, capricious, arbitrary and illegal as it is in violation of well established

        immigration laws, the Constitution of the Unites States, specifically the Fifth and Eighth
23

        Amendments of the United States Constitution, and the interstate agreement on detainees
24


25      (lAD) through O.C.H.A     §   42-6-20.

26

27

28




                                                   7
          Case 5:20-cv-00994 Document 1             Filed 08/25/20     Page 8    of   56




 1   16. Therefore, Petitioner requests immediate release from detention either on an order            of
 2
        supervision, alternatives to detention, or cancellation of his detainer while he awaits
 3
        removal.
 4

                        LEGAL FRAMEWORK FOR RELIEF SOUGHT
 5


 6
     17. Under 28 U.S.C. § 2241 the writ    of habeas corpus shall not extend to a prisoner unless: (1)

 7      he is in custody under or by color of the authority of the United States or is committed for
 8
        trial before some court thereof; (2) he is in custody for an act done or omitted in pursuance
 9
        of an Act of Congress, or an order, process, judgment or decree of a court or judge of the

        United States; (3) he is in custody in violation of the Constitution or law or treaties of the

12
        United States; (4) he, being a citizen of a foreign state and domiciled therein is in custody

13      for an act done or omitted under any alleged right, title, authority, privilege, protection, or

14
        exemption claimed under the commission, order or sanction of any foreign state, or under

        color thereof, the validity and effect of which depend upon the law of nations; or (5) it is

        necessary to bring him into court to testify or for trial. Of relevance to this case are sections
17


18
        (1), (2) and (3).

19   18. Petitioner was detained on or about December 14, 2019 and since such time Respondents

20      have failed to provide conditions of detention that conform to the Constitution, laws, or
21
        treaties of the United States.
22
                                         CLAIMS FOR RELIEF
23


24
                                            COUNT ONE

25   SUBSTANTIVE AND PROCEDURAL DUE PROCESS VIOLATION DUE TO THE

26                               CONDITIONS OF DETENTION
27
     19. Petitioner re-alleges and incorporates by reference paragraphs   1   through 18 above.
28




                                                   8
          Case 5:20-cv-00994          Document   1   Filed 08/25/20     Page 9 of 56




 1   20. The Due Process Clause       of the Fifth Amendment to the U.S. Constitution applies to all
 2
         persons within the United States, including aliens., whether their presence here is lawful,
 3
         unlawful, temporary, or permanent. Zadvydas v. Davis, 533 U.S. 678, 693 (2001); see also
 4

        Mathews     v.    Diaz, 426 U.S. 67, 77 (1976). Immigration detention violates due process

 6       unless such detention is reasonably related to its purpose. Zadvydas, 533 U.S. at 690 (citing

 7      Jackson    v.     Indiana, 406 U.S. 715, 738 (1972)). Moreover, as detention becomes
 8
         increasingly onerous, the Due Process Clause requires a sufficiently strong justification to
 9
         outweigh the significant deprivation of liberty, as well as strong procedural protections. See
10
        Zadvydas, 533 U.S. at 690-91. 63.
11


12
     21. Petitioner's continued detention violates his right to substantive due process as he is being

13       deprived of his core liberty interest in being free from bodily restraint.
14
     22. The Due Process Clause of the Fifth Amendment requires that the deprivation of a
15
         detainee's liberty be narrowly tailored to serve a compelling government interest.
16
     23. While Respondents would have an interest in detaining Petitioner to effectuate removal,
17


18
        that interest does not justify the detention of a Petitioner who is at such high degree of risk

19      of death or other serious bodily harm while being detained.
20   24. Furthermore, Petitioner's continued detention is both arbitrary and punitive in violation of
21
        the Due Process Clause for the following reasons:
22
           a.   While he is detained, there is a high risk that Petitioner will contract COVID- 19
23

24
                because of the inability to physically distance from others and from the lack of

25              cleaning supplies and safety measures and protective equipment in the detention

26              center.
27

28




                                                     9
               Case 5:20-cv-00994         Document 1 Filed 08/25/20 Page 10 of 56




 1               b. Furthermore, Petitioner, in particular, is at heightened risk of death or serious bodily
 2
                        harm as a result of his serious underlying health condition of asthma and due to the
 3
                        fact that he has been showing symptoms for ten days and requested a doctor three
 4

                      times but detention officers have failed to allow a doctor to see him, treat him with
 5


 6                    any medication or test him for COVID-19.

 7               c.   Petitioner is a decent individual who is not a danger to the community and no
 8
                      criminal history. His risk of flight does not rise to the level which would require such
 9
                      prolonged detention with no possibility of release on bond while he awaits removal
10
                      proceedings, especially under these conditions.
11


12
           25. Petitioner's continued immigration detention while he is especially vulnerable to a raging

13            pandemic bears no reasonable relation to the government's purpose when there are
14
              numerous alternatives to detention that would not similarly endanger Petitioner's life or
15
              health.
16
           26. The purpose    of Petitioner's detention changed from civil to punitive, in violation of the
17


18
              Fifth Amendment to the U.S. Constitution because Petitioner is being deprived of liberty

19            without due process of law.

20         27. Thus, Petitioner's continued detentiQn also violates the substantive Due Process Clause of
21
              the Fifth Amendment since the government's interest in detaining the Petitioner in order to
22
              effectuate removal is moot because the government's interest is not compelling enough to
23

              justify the continued deprivation of Petitioner's liberty.
24

25         28. For the foregoing reasons, Petitioner's detention violates his right to substantive and

26            procedural Due Process guaranteed by the Fifth Amendment to the U.S. Constitution.
27
     I/I
28




                                                         10
          Case 5:20-cv-00994 Document 1 Filed 08/25/20 Page 11 of 56




 1
                                              COUNT TWO
 2
      EIGHTH AMENDMENT VIOLATION DUE TO CONDITIONS OF DETENTION
 3
     29. Petitioner re-alleges and incorporates by reference paragraphs    I   through 28 above.

     30. The Eighth Amendment's prohibition of cruel and unusual punishment also protects the

 6      right to safe and humane conditions in prison. This Eighth Amendment right is violated

 7      when 1) the conditions of the confinement are objectively serious enough to justify Eighth
 8
        Amendment scrutiny; 2) the responsible prison official had a "sufficiently culpable state of
 9
        mind;" and 3) prison officials failed to act. See Farmer      v.   Brennan, 511 U.S. 825, 834

        (1994). The first prong may be satisfied upon a showing that the petitioner is incarcerated

12
        under conditions posing a substantial risk of serious harm. Farmer, 511 U.S. at 834;

13      Helling v. McKinney, 509 U.S. 25 (1993). The second prong may be satisfied by showing
14
        that the official acted, or failed to act, with "deliberate indifference." Wilson v. Seiter, 501

        U.S. 294 (1991); See also Farmer. This applies to a medical condition that is not properly

        addressed. Estelle v. Gamble, 429 U.S. 97 (1976).
17

     31. Petitioner's continued detention by Respondents violates his Eighth Amendment Right as

19      he is being deliberately subjected to cruel and unusual punishment that could result in

20      severe bodily harm or loss of life.
21
     32. The Eighth Amendment of the United States Constitution prohibits the federal government
22
        from imposing excessive bail, excessive fines, or cruel and unusual punishments.
23

     33. Petitioner's asthma is a pre-existing condition that places him at higher risk of death or
24


25      serious bodily harm if he contracts COVID-l9.

26

27

28




                                                  11
          Case 5:20-cv-00994           Document 1 Filed 08/25/20 Page 12 of 56




 1   34. Respondents have failed to establish procedures that would effectively prevent the
 2
         contraction of COVID-1 9 by Petitioner or provide proper medical care to the petitioner to
 3
         prevent serious complications.

     35, As such, Petitioner is likely to contract COVID-19 and be killed or sustain other serious

 6       bodily hann.

 7   36. Thus, because of the unique dangers that COVID- 19 poses to Petitioner, his continued
 8
         detention is likely to lead to death or substantial bodily harm.
 9
     37. Therefore, because Respondents have failed to treat Petitioner for his symptoms,

         Petitioner's continued detention violates his eighth amendment right to be free from

12
         excessive bails and fines and cruel and unusual punishments.

13                                            COUNT THREE
14
         VIOLATION OF THE IMMIGRATION AND NATIONALITY ACT DUE TO
15                       CONDITIONS OF DETENTION

16   38. Petitioner re-alleges and incorporates by reference paragraphs in points      1   through 37 above.
17   39. 8 U.S.C.   §   1226(a), the statutory provision under which Petitioner is detained, is silent
18
         about the conditions of detention authorized and the procedures required if such conditions
19
         of detention become a serious threat to petitioner's life. Serious constitutional problems
20
         would arise if § 1226(a) authorized detention under such conditions that pose a serious
21


22       threat to petitioner's life without the kind of strong justification and procedural safeguards

23       that such detention would require. To avoid these constitution problems, this Court must
24
         therefore construe the statute as authorizing detention only under conditions as are
25
        reasonable and do not present a clear and present danger to petitioner's life.
26
     40. Petitioner's conditions of detention are not authorized under the statute. There is no
27

28      justification for his continued detention under such conditions.


                                                      12
                  Case 5:20-cv-00994      Document 1 Filed 08/25/20 Page 13 of 56




  1      41. For the aforementioned reasons, his continued detention is not authorized under 8 U.S.C.      §
 2
              1226(a).
 3
                                               PRAYER FOR RELIEF
 4
      WHEREFORE, Petitioner prays that this Court grant the following relief:
 5

 6       1.   Assume jurisdiction over this matter;

 7       2. Grant Petitioner a writ of Habeas Corpus directing the Respondents to immediately release

 8
              Petitioner from custody, or in the alternative, grant him a reasonable bond amount, and/or
 9
              place him under an order of supervision or other alternatives to detention;
10

         3. Enter preliminary and permanent injunctive relief enjoining Respondents from further
11


12
              unlawful detention of Petitioner;

13       4. Request an OSC be issued directing Respondents to file a return within 3 days under 28

14
              U.S.C.   §   2243;
15
         5. Award Petitioner       attorney's fees and costs incurred in this matter (incurred by Petitioner)
16
              under the Equal Access to Justice Act "EAJA", as amended, 5 U.S.C.        §   504 and 28 U.S.C.
17


18            §   2412, and on any other basis justified under law; and

19       6. Grant any other and further relief that this Honorable Court deems just and proper.

20


2].
      Dated: 8/21/2020                                        /s/ Juan Angel Gomez
22                                                            Juan Angel Gornez, Esq.
                                                              Attorney for Petitioner
23

24

25

26

27

28




                                                         13
             Case 5:20-cv-00994       Document 1 Filed 08/25/20 Page 14 of 56




 1                    Verification by someone actina on Petitioner's behalf
 2
                                       pursuant to 28 U.S.C. 2242
 3
            I affirm, under penalty of perjury, that the foregoing is true and correct to the best of my
 4

     personal knowledge and belief. Furthermore, I am submitting this verification on behalf of the
 5


 6
     Petitioner because I am one of the Petitioner's attorneys. I discussed with the Petitioner the events

 7   described in this Petition. Based on those discussions, I hereby verify that the statements made in
 8
     the attached Petition for Writ of Habeas Corpus are true and correct to the best of my knowledge.
 9


10
     Dated; 8/21/2020                                     Is! Mike Sethi
11
                                                          Mike Sethi, Esq.
12                                                        Attorney for Petitioner

13


14


15


16


17


18


19


20

21

22

23

24

25


26

27

28




                                                     14
